UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 11-K [X] Annual Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2009 or [] Transition Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File Number 0-11733 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: CITY HOLDING COMPANY 401(k) Plan and Trust B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: City Holding Company 25 Gatewater Road Charleston, West Virginia25313 City Holding Company 401(k) Plan and Trust Form 11-K Year Ended December 31, 2009 Required Information The City Holding Company 401(k) Plan and Trust (the Plan) is subject to the Employee Retirement Income Security Act of 1974 (ERISA), as amended. Accordingly, in lieu of the requirements of Items 1-3 of this section, the Plan is filing financial statements and supplemental schedules prepared in accordance with the financial reporting requirements of ERISA. The following financial statements and supplemental schedules, attached hereto, are filed as part of the Annual Report: Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4-10 Schedule H, Line 4i - Schedule of Assets (Held at End of Year) 11 Item 9(b) – Exhibits: Exhibit 23 – Consent of Independent Registered Public Accounting Firm Report of Independent Registered Public Accounting Firm Board of Directors City Holding Company We have audited the accompanying statements of net assets available for benefits of the City Holding Company 401(k) Plan and Trust (the Plan) as of December 31, 2009 and 2008, and the related statement of changes in net assets available for benefits for the year ended December 31, 2009. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required, nor were we not engaged to, perform an audit of the Plan's internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan at December 31, 2009 and 2008, and the changes in its net assets available for benefits for the year ended December 31, 2009, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole. The accompanying supplemental Schedule of Assets (Held at End of Year) as of December 31, 2009, is presented for purposes of additional analysis and is not a required part of the financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan's management. The supplemental schedule has been subjected to the auditing procedures applied in our audits of the financial statements and, in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. /s/Gibbons & Kawash Charleston, WV June 29, 2010 1 2 City Holding Company 401(k) Plan and Trust Statements of Net Assets Available for Benefits December 31 Assets Investments at fair value: Mutual and commingled funds $ $ Common stock of City Holding Company Participant loans Net assets available for benefits $ $ The accompanying notes are an integral part of these financial statements. 3 City Holding Company 401(k) Plan and Trust Statement of Changes in Net Assets Available for Benefits Year Ended December 31, 2009 Additions Investment income: Interest and dividends $ Contributions: Contributions from employer Contributions from employees Net appreciation in fair value of investments Total additions Deductions Withdrawals and benefits paid directly to participants Administrative expenses Total payments and expenses Net increase Net assets available for benefits: Beginning of year End of year $ The accompanying notes are an integral part of these financial statements. 4 CITY HOLDING COMPANY 401(K) PLAN AND TRUST Notes to Financial Statements 1. Significant Accounting Policies Basis of Accounting The accounting records of the City Holding Company 401(k) Plan and Trust (the Plan) are maintained on the accrual basis of accounting. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from these estimates. Cash and Cash Equivalents Cash equivalents are short-term, highly liquid investments. The market value of cash equivalents approximates cost. Investments The Plan determines the fair value of its investment in City Holding Company common stock based on the stock’s quoted trade price. Investments in mutual and commingled funds are valued at the Plan’s proportionate share of the quoted fair value of net assets in each fund as of December 31, 2009 and 2008.Investments in fully benefit-responsive investment contracts, which are required to be reported at fair value, are carried at contract value, which the Plan has determined approximates at fair value. The participant loans are valued at their outstanding balances, which approximate fair value. Each participant may designate the percentage of his or her contributions to be invested into any of the investment options offered by the Plan. Risks and Uncertainties The Plan invests in various investment securities. Investment securities are exposed to various risks such as interest rate, market and credit risks. Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect participants' account balances and the amounts reported in the statements of net assets available for benefits. 5 CITY HOLDING COMPANY 401(K) PLAN AND TRUST Notes to Financial Statements 1. Significant Accounting Policies (Continued) Fair Value Measurements The Plan adopted Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) 820 “Fair Value Measurements and Disclosures.”Refer to Note 6 for disclosures provided for fair value measurements. 2. Description of Plan The following description of the Plan provides general only information. Participants should refer to the Summary Plan Description for a complete description of the Plan’s provisions. General The Plan is a defined contribution savings plan covering all employees of City Holding Company and its subsidiaries (the Company) who are eligible for participation in the plan the first day of the month subsequent to date of hire or attaining the age of 21. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Contributions The Company’s contribution consists of a 50% match of the first 6% of each eligible participant’s contribution as directed by the participant's investment elections. If a participant does not elect investment options, all contributions are invested in the default fund, as defined in the Plan agreement. Participant Accounts Participants may elect to contribute, on a salary-deferral basis, up to 15% of annual compensation, subject to federal income tax limits. Included in participant contributions are approximately $157,000 and $66,000 in 2009 and 2008, respectively, of participant account balances rolled-over from previous employer plans. Participants may elect, on an annual basis, to have the dividends on their investment in Plan sponsor stock to be paid directly to the participant or reinvested in the participant’s account in the Plan sponsor stock. Vesting Participants are immediately vested in all contributions, the employer match, and earnings thereon when they are made to the Plan. 6 CITY HOLDING COMPANY 401(K) PLAN AND TRUST Notes to Financial Statements 2. Description of Plan (continued) Participant Loans Participants may borrow from their fund accounts a minimum of $1,000 up to a maximum of equal to the lesser of $50,000 or 50% of their account balance. Loan terms range from 1-5 years or for a reasonable time period if for the purchase of a primary residence. The loans are secured by the balance in the participant’s account and bear interest at a reasonable rate. Participant assets are utilized to pay administrative fees associated with processing participant loans. Principal and interest is paid ratably through semi-monthly payroll deductions. Payment of Benefits Benefits, representing each participant’s share in the Plan, are generally payable upon the participating employee’s death, retirement, disability, or separation from the Company. Benefits are payable in the form of cash, stock, or a combination thereof. Plan Termination Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the plan subject to the provisions of ERISA. 3. Federal Income Taxes The Plan has received a determination letter from the Internal Revenue Service dated May 6, 2004, stating that the Plan is qualified under Section 401(a) of the Internal Revenue Code (the Code) and, therefore, the related trust is exempt from taxation. Once qualified, the Plan is required to operate in conformity with the Code to maintain its qualification. The plan administrator believes the Plan is being operated in compliance with the applicable requirements of the Code and, therefore, believes that the Plan, as amended, is qualified and the related trust is tax-exempt. 4. Related Party Transactions The Company provides certain accounting and administrative services to the Plan without charge. The Company also pays certain administrative costs on behalf of the Plan, including legal and accounting fees. City National Bank of West Virginia, a subsidiary of the Company, is the trustee of the Plan’s assets. 7 CITY HOLDING COMPANY 401(K) PLAN AND TRUST Notes to Financial Statements 5. Investments During 2009, the Plan’s investments (including investments purchased and sold as well as those held during the year) appreciated (depreciated) in fair value as determined by quoted market prices as follows: Net Realized and Unrealized Appreciation in Fair Value of Investments Mutual and commingled funds $ Common/collective trusts Common stock ) Total $ The fair values of individual investments that represent 5% or more of the Plan’s net assets are as follows: December 31 * City Holding Company common stock $ $ Federated Capital Preservation Fund American Funds American Balanced Fund * Party-in-interest 6.Fair Values of Financial Instruments The Plan adopted FASB ASC 820,”Fair Value Measurements and Disclosures,” which defines fair value, establishes a framework for measuring fair value under accounting principles generally accepted in the United States, and enhances disclosures about fair value measurements. 8 CITY HOLDING COMPANY 401(K) PLAN AND TRUST Notes to Financial Statements 6.Fair Values of Financial Instruments (Continued) ASC 820 defines fair value as the exchange price that would be received to sell an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. ASC 820 establishes a fair value hierarchy for valuation inputs that gives the highest priority to quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3).The fair value hierarchy established by ASC 820 is as follows: Level 1:Quoted prices (unadjusted) or identical assets or liabilities in active markets that the entity has the ability to access as of the measurement date. Level 2:Significant other observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities, quoted prices in markets that are not active, and other inputs that are observable or can be corroborated by observable market data. Level 3:Significant unobservable inputs that reflect a company’s own assumptions about the assumptions that market participants would use in pricing an asset or liability. The Plan used the following methods and significant assumptions to estimate fair value for assets and liabilities recorded at fair value. Mutual and commingled funds.Mutual funds are reported at fair value utilizing Level 1 inputs, determined by quoted prices on nationally recognized exchanges.Commingled funds are reported at fair value utilizing Level 2 inputs, determined by fair values of the underlying assets in such funds. Common Stock of City Holding Company.Common Stock of City Holding Company is reported at fair value utilizing Level 1 inputs.The fair value of the common stock for City Holding Company is determined by the closing price reported on NASDAQ. Participant Loans.Participant loans are reported at amortized cost, which approximates fair value. 9 CITY HOLDING COMPANY 401(K) PLAN AND TRUST Notes to Financial Statements 6.Fair Values of Financial Instruments (Continued) The following table represents assets and liabilities measured at fair value on a recurring basis at December 31, 2009 and 2008: Total Level 1 Level 2 Level 3 Mutual and commingled funds: Growth funds $ $ $
